FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                             FOR THE TENTH CIRCUIT                           October 5, 2020
                         _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 GREGORY D. CROSBY,

       Petitioner - Appellant,

 v.                                                            No. 20-1284
                                                   (D.C. No. 1:20-CV-01726-LTB-GPG)
 BILL TRUE, Warden                                              (D. Colo.)

       Respondent - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before MATHESON, KELLY, and EID, Circuit Judges.
                  _________________________________

       Gregory D. Crosby, a federal prisoner proceeding pro se, 1 appeals the district

court’s denial of his petition for a writ of habeas corpus under 28 U.S.C. § 2241 2 and

seeks leave to proceed in forma pauperis (“ifp”). Exercising jurisdiction under 28 U.S.C.

§ 1291, we affirm in part and remand for further proceedings. We grant his motion to

proceed ifp.



       *
         This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         Because Mr. Crosby appears pro se “we liberally construe his filings, but we will
not act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
       2
        A federal prisoner is not required to obtain a certificate of appealability to seek
review of a district court's denial of a habeas petition under § 2241. See Eldridge v.
Berkebile, 791 F.3d 1239, 1241 (10th Cir. 2015).
       Mr. Crosby is serving a 262-month sentence at the United States Penitentiary-

ADX Florence. In his § 2241 petition, Mr. Crosby claimed that the Bureau of Prisons

(“BOP”) must transfer him to United States Penitentiary-Leavenworth and grant him time

credits for completing evidence-based recidivism reduction (“EBRR”) programming.

The district court dismissed the transfer claim without prejudice for lack of jurisdiction

and did not address the claim for time credits.

       Before filing his § 2241 petition, Mr. Crosby brought virtually identical claims in

another § 2241 proceeding, Crosby v. True, No. 1:19-cv-03199-WJM (D. Colo.). 3 The

district court in that case dismissed the transfer claim for lack of jurisdiction and rejected

Mr. Crosby’s claim for time credits on the merits. We recently affirmed the district

court’s dismissal of that petition. See Crosby v. True (“Crosby I”), No. 20-1221, 2020
WL 5415809 (10th Cir. Sept. 10, 2020) (unpublished).

       We affirm the district court’s dismissal of the transfer claim for the reasons we

stated in Crosby I. There, we found that Mr. Crosby’s request to be transferred to another

BOP facility was not cognizable as a § 2241 petition and that the district court did not err

in declining sua sponte to convert Mr. Crosby’s claim into a Bivens action. Id. at *1.

       In Crosby I, we affirmed the district court’s dismissal of Mr. Crosby’s EBRR time

credits claim because he did not challenge the ruling on appeal. Id. at *2. Because the




       3
         In his brief, Mr. Crosby notes that this case presents “the identical claims, [that]
are similar in their content” to the claims raised in that petition. Aplt. Br. at 3 n.1.

                                              2
district court in this case did not address Mr. Crosby’s EBRR claim, we remand for the

court to address it.

                                       *    *   *    *

       We affirm the district court’s dismissal of Mr. Crosby’s transfer claim, remand to

address Mr. Crosby’s EBRR claim, and grant Mr. Crosby’s motion to proceed ifp.


                                             Entered for the Court


                                             Scott M. Matheson, Jr.
                                             Circuit Judge




                                            3